Franklin App. Nos. 02AP-439, 02AP-440 and 02AP-441, 150 Ohio App.3d 31, 2002-Ohio-5965. This cause is pending before the court as an appeal from the Court of Appeals for Franklin County. Upon consideration of appellant’s motion for stay of court of appeals’ judgment,
IT IS ORDERED by the court that the motion for stay fails for want of four votes on the following *1534vote:
F.E. Sweeney and Pfeifer, JJ., vote to deny.
Moyer, C.J., Lundberg Stratton and O’Connor, JJ., vote to grant.
Resnick and Cook, JJ., not participating.